

Exhibit 10.10


AMENDMENT NUMBER TWO
TO THE
ASCENA RETAIL GROUP, INC. 2010 STOCK INCENTIVE PLAN


WHEREAS, Ascena Retail Group, Inc. (the “Company”) maintains the Ascena Retail
Group, Inc. 2010 Stock Incentive Plan (the “Plan”)
 
WHEREAS, pursuant to Section 11.1 of the Plan, the Board of Directors of the
Company (the “Board”) may at any time, and from time to time, amend, in whole or
in part, any or all of the provisions of the Plan, subject to stockholder
approval in certain circumstances;
 
WHEREAS, the Board has authorized the Company to amend the Plan as set forth
herein; and
 
WHEREAS, stockholder approval is not required for the amendment set forth
herein.
 
NOW, THEREFORE, pursuant to Section 11.1 of the Plan, effective as of September
22, 2011, the Plan is hereby amended as follows:


1.  A new Section 4.4 is hereby added to the Plan to read as follows:


“4.4.           Early Vesting Share Limit.


The Committee may, in it sole discretion, grant Awards of Stock Options,
Restricted Stock or Other-Stock Based Awards consisting of restricted stock
units on or after September 22, 2011 with a vesting schedule that provides for
earlier vesting than the applicable minimum vesting dates set forth under
Section 6.3(c), 7.1 or 8.2(c), as applicable, for up to an aggregate of five
percent (5%) of the shares of Common Stock that may be the subject of Awards
under the Plan pursuant to Section 4.1(a)”


2.  Section 6.3(c) of the Plan is hereby amended by adding the following
sentence to the end thereof:

 
 

--------------------------------------------------------------------------------

 
 

“Notwithstanding anything herein to the contrary, subject to Section 4.4, the
vesting schedule for any Stock Options granted on or after September 22, 2011
shall be no less than in three (3) equal annual installments on the first,
second and third anniversaries of the date of grant; provided that the Committee
may provide, in its sole discretion, that such Stock Options shall vest and
become exercisable earlier than such minimum vesting dates, subject to Section
6.4, upon the Participant’s death, Disability, Retirement, or Termination by the
Company without Cause or by the Participant for good reason (in the event such
term (or words or a concept of like import) is defined in an agreement between
the Company or an Affiliate and the Participant in effect at the time of grant)
or upon a Change in Control.”


3.  Section 7.1 of the Plan is hereby amended by adding the following sentence
to the end thereof:


“Notwithstanding anything herein to the contrary, subject to Section 4.4, the
vesting schedule for any Restricted Stock awarded on or after September 22, 2011
shall be no less than in two (2) equal annual installments on the first and
second anniversaries of the date of grant; provided that the Committee may
provide, in its sole discretion, that such Restricted Stock shall vest earlier
than such minimum vesting dates upon the Participant’s death, Disability,
Retirement, or Termination by the Company without Cause or by the Participant
for good reason (in the event such term (or words or a concept of like import)
is defined in an agreement between the Company or an Affiliate and the
Participant in effect at the time of grant), or upon a Change in Control.”


4.  Section 8.2(c) of the Plan is hereby amended by adding the following
sentence to the end thereof:


“Notwithstanding anything herein to the contrary, subject to Section 4.4, the
vesting schedule for any Other Stock-Based Award consisting of restricted stock
units awarded on or after September 22, 2011 shall be no less than in two (2)
equal annual installments on the first and second anniversaries of the date of
grant; provided that the Committee may provide, in its sole discretion, that
such Award shall vest earlier than such minimum vesting dates upon the
Participant’s death, Disability, Retirement, or Termination by the Company
without Cause or by the Participant for good reason (in the event such term (or
words or a concept of like import) is defined in an agreement between the
Company or an Affiliate and the Participant in effect at the time of grant), or
upon a Change in Control.”
 
[Remainder of Page Intentionally Left Blank]
 

 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Company has caused this amendment to be executed this
22nd day of September, 2011.



 
ASCENA RETAIL GROUP, INC.
     
By: /s/ Armand Correia
 
EVP, CFO

 

 
 

--------------------------------------------------------------------------------

 